
	
		II
		109th CONGRESS
		2d Session
		S. 3816
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Ms. Collins introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To prohibit the shipment of tobacco products in the mail,
		  and for other purposes.
	
	
		1.Tobacco as nonmailable
			 matterSection 3001 of title
			 39, United States Code, is amended by inserting after subsection (n) the
			 following:
			
				(o)(1)In this section—
						(A)the terms cigarette,
				pipe tobacco, and roll-your-own tobacco have the
				meanings given such terms under section 5702 of the Internal Revenue Code of
				1986;
						(B)the term smokeless
				tobacco has the meaning given such term under section 5702 of the
				Internal Revenue Code of 1986, and includes any product containing tobacco that
				is intended to be placed in the oral or nasal cavity or otherwise expected or
				intended to be consumed without being combusted; and
						(C)the term tobacco product
				means cigarettes, pipe tobacco, roll-your-own tobacco and smokeless
				tobacco.
						(2)(A)Except as provided under
				subparagraphs (B) and (C), the shipment in the mails of any tobacco product for
				purposes of sale is prohibited, and tobacco products mailed for such purpose
				are nonmailable and shall not be deposited in or carried through the
				mails.
					(B)Subparagraph (A) shall apply only to
				shipments deposited in the mails, or addressed to a delivery point, in a State
				that is contiguous with at least 1 other State of the United States.
					(C)Nothing in subparagraph (A) is
				intended to prohibit from the mails the shipment of tobacco products sent for
				purposes of testing and evaluation or replacement of defective tobacco
				products.
					(D)The Postal Service may by regulation
				establish mailing standards to carry out this paragraph.
					(3)(A)(i)In addition to any other
				penalties or fines provided for by law, any person who violates paragraph (2)
				for commercial or for profit purposes shall be liable to the United States for
				a civil penalty for a first violation in the amount of $5,000 or 10 times the
				estimated retail value of the tobacco products, including all Federal, State,
				and local taxes, whichever is highest, and for a second or subsequent violation
				in an amount not to exceed $100,000 for each violation.
					(ii)In determining the amount of the
				civil penalty for second and subsequent violations described under clause (i),
				the following factors may be considered:
						(I)The nature, circumstances, extent, and
				gravity of the violation.
						(II)With respect to
				the violator, the degree of culpability, ability to pay, and any history of
				prior violations.
						(III)Such other matters as justice may
				require.
						(B)The Postal Service may determine that
				a person has violated paragraph (2) only after notice and an opportunity for a
				hearing. Proceedings under this paragraph shall be conducted in accordance with
				subsection (m).
					(C)Notwithstanding any other provision
				of law, an amount equal to 50 percent of any civil penalties collected by the
				United States Government under subparagraph (A) shall be directed to the Postal
				Service for the purpose of administering and enforcing this subsection. All
				other amounts received in payment of any such civil penalties under
				subparagraph (A) in any action commenced by the United States Government shall
				be deposited as miscellaneous receipts in the Treasury of the United
				States.
					.
		
